I am in complete disagreement with this decision.
Testator, by his will and codicil, in plain and unambiguous language, bequeathed to his widow a share in his estate as measured by the Pennsylvania Intestate Act of June 7, 1917, P. L. 429, 20 PS section 1. The majority reject this interpretation. They create a supposed ambiguity in the language of the codicil where none exists. They then reform the testamentary disposition. An implied intent is attributed to testator to disinherit his widow, with an added supposed expression of knowledge on his part that his widow could elect to take against the will. Finally they deny permission to the guardian of the widow, a mental incompetent, to elect to take against the will and receive her intestate share. The entire estate is passed to testator's two brothers, next of kin, to the exclusion of the widow. Such an extraordinary construction and such approval of the exercise of judicial discretion have no sound basis for support.
Testator was a citizen of the Commonwealth of Pennsylvania, domiciled in Switzerland. He was survived by his widow, who resides in Switzerland, and by two brothers, who reside in America, his only heirs and next of kin. Both the will and codicil were executed in Switzerland.
Before analyzing the words of these testamentary writings, it is necessary to consider the surrounding circumstances under which they were executed. The Swiss law of succession must be compared with the Pennsylvania Wills and Intestate Acts. It was established by expert legal testimony that in Switzerland an estate of a person domiciled therein passes by law, irrespective of testamentary direction, to "issue, parents, *Page 394 
or brothers or sisters or a spouse" in prescribed shares. These are known as "compulsory portions". While the record is silent as to amount of such shares, it was testified ". . . the law which designates the heirs also determines the distributive shares of such heirs and also the manner in which such shares shall be calculated." It was also proved that if testamentary dispositions impinge upon the statutory shares of the spouse, issue or next of kin, all excesses must be abated.
In Pennsylvania, under the Wills Act of June 7, 1917, P. L. 403, 20 PS section 181, there exists no legal requirements for obligatory shares to the surviving spouse, heirs or next of kin. A testator may disinherit any or all of such individuals. However, a surviving spouse is given the personal right, under Section 23 of the Wills Act, to elect to take against the will and thereupon is ". . . entitled to such interests in the real and personal estate of the deceased spouse as he or she would have been entitled to had the testator died intestate."
It was also proved that under the law of Switzerland, an alien domiciled in that country (the status of testator) may"subject his succession to the substantive law of his countryof origin."
The will is dated November 20, 1940, and the codicil February 3, 1941. The will was written by hand in English and is probably holographic. The codicil was written in French by a Swiss notary. The language employed in the codicil reflects the notary's familiarity with Swiss law and terminology, but exhibits his lack of knowledge respecting legal terms and phrases in the Pennsylvania Wills and Intestate Acts. We are therefore required to construe, as one testamentary disposition, a will written in English, with distribution underSwiss law, and a codicil to the will, written in French, designed to distribute the estate under Pennsylvania law.
We have repeatedly decided that in expounding a will, theintent of the testator is the polar star: Woelpper's *Page 395 Appeal, 126 Pa. 562, 17 A. 870; Scott's Estate, 313 Pa. 155,169 A. 73; Sarver's Estate, 324 Pa. 349, 188 A. 141; Prime'sPetition, 335 Pa. 218, 6 A.2d 530. Also, that the question is not what the testator meant but what is the meaning of his words: Weidman's Appeal, 2 Walker 359; Ludwick'sEstate, 269 Pa. 365, 112 A. 543; Loughran's Estate, 144 Pa. Super. 88,  18 A.2d 676: The question is confined to the meaning of what testator has said, and does not extend to the consideration of what he might have said, but did not:Nebinger's Estate, 185 Pa. 399, 39 A. 1049. A will construction is never to assume the proportions of reformation: DeSilver'sEstate, 142 Pa. 74, 21 A. 882; Jacobs' Estate, 343 Pa. 387,22 A.2d 744. While a judge is required to put himself in testator's place to determine intent, the meaning must be ascertained from the language used, and not some other possible but undisclosed purpose: Yate's Estate, 281 Pa. 178,126 A. 254; Conner's Estate, 346 Pa. 271, 29 A.2d 514. Conjecture is not permitted to supply what testator has failed to indicate: Jacobs' Estate, supra. There is a fundamental distinction between the nature of a codicil and that of a later will. A later will works a revocation, while a codicil is aconfirmation, except as to such alterations which it may contain: Sigel's Estate (No. 1), 213 Pa. 14, 62 A. 175; Warne'sEstate, 302 Pa. 386, 153 A. 688; Wright's Estate, 68 Pa. Super. 177. As the purpose of a codicil ordinarily is to modify or add to, and not revoke, it is only permitted to change the will to the extent that it is inconsistent with it:Whelen's Estate, 175 Pa. 23, 34 A. 329; Schattenberg's Estate,269 Pa. 90, 112 A. 67; Chauncey's Estate, 335 Pa. 73,5 A.2d 795. A will and codicil must be construed together as one instrument: Thomas' Estate, 241 Pa. 290, 88 A. 499; Dutton'sEstate, 301 Pa. 94, 151 A. 697; Moore Estate, 347 Pa. 276,32 A.2d 12; Jones Estate, 151 Pa. Super. 396, 30 A.2d 241.
With these principles as a guide, the will must first be construed to ascertain what interest testator intended *Page 396 
to pass to his widow. The codicil must then be examined to determine in what manner and to what extent its language affected the widow's interest already bequeathed to her by thewill. Both testamentary writings must be construed together.
The probated will bequeathes to named individuals legacies totalling 375,000 Swiss francs, said to be the equivalent of about $90,000. It names an executor but makes no disposition ofthe residuary estate. Because of the absence of a residuary clause, my learned brothers of the majority note in their opinion that the will contains "no reference to his wife", thereby inferring that the testator intentionally or accidently ignored her. But it is to be observed that neither did the will refer to testator's brothers. There is an obvious reason for this omission. There was no occasion to refer in the will to the "compulsory shares" payable by law to the widow and the brothers, as next of kin. The Swiss statutes had already provided for this. Such disposition was fixed by law and eventhe testator could not change it. For the same reason, the statement in the majority opinion that the codicil disposed "of the residue of his estate not disposed of in the will . . ." is not accurate. It is apparent that testator's omission to dispose of his residuary estate was not the accidental omission or failure to forecast events which so frequently appears in wills in which a share remains undisposed of. The present omission was the deliberate act of testator. Judge PENROSE, of the Philadelphia Orphans' Court, wrote in Wunder's Estate, 13 Dist. Reports 197, 198: "We have no right to assume that the absence of a residuary clause was an accident". See DeSilver'sEstate, 142 Pa. 74, 21 A. 882; Nebinger's Estate, 185 Pa. 399,403, 39 A. 1049; Corr's Estate, 202 Pa. 391, 51 A. 1032. Compare also Rose v. Quick, 30 Pa. 225; Pepper's Estate,148 Pa. 5, 23 A. 1039; Will of Louisa Rorer, 7 Phila. Reports 524. By necessary implication, testator incorporated the terms of the Swiss statute in his will. Had he died after the execution of the *Page 397 
will, but before the execution of his codicil, the legacies of 375,000 Swiss francs would have been paid and the Swiss compulsory shares would have passed to the widow and the brothers.
An exemplified copy of the probated codicil, written in French as above indicated, with the English translation, is on file in the office of the Register of Wills of Philadelphia. Its dispositive words read: ". . . . The law of my country oforigin will alone. . . . be applicable to my succession. . . .Unless I have otherwise disposed my whole succession is to goentirely to my relatives in the United States of America, itbeing understood that my wife shall receive the compulsoryportion as provided by law in proportion as the successionallaw of my country prescribes. . . . This is the expression ofmy formal wishes."
According to the Swiss expert, testator, by this language, effectively accomplished his purpose to distribute his estate according to the laws of the Commonwealth of Pennsylvania instead of under the statutes of Switzerland.
As I construe the words of the codicil, what testator intended to do primarily was to take his estate out from the operation of the Swiss law and to substitute the provisions of the Pennsylvania Intestate Act. He first conditioned his testamentary dispositions by the words: "Unless I have otherwise disposed. . . ." This referred to the bequests of 375,000 francs in his will. Testator says his whole succession
is to go entirely to his relatives in the United States of America. But he makes another condition to that bequest, viz.:". . . it being understood that my wife shall receive thecompulsory portion as provided by law. . . . in proportion asthe successional law of my country prescribes. . . ." Even though written in French, by a Swiss notary, employing terms not ordinarily found in a Pennsylvania legal vocabulary, testator expressed his intent with remarkable clarity. InHeckman's Estate, 299 Pa. 369, 149 A. 646, the entire estate *Page 398 
was bequeathed to children, "subject to dower for my wife." We held that such words were equivalent to an absolute bequest to the wife. See also: Carrell's Estate, 264 Pa. 140, 107 A. 664;Morris's Estate, 298 Pa. 25, 147 A. 840; Erk's Estate, 311 Pa. 185,166 A. 656. As testator substituted Pennsylvania law for Swiss law, I can attribute no other meaning to his words than a plain and unequivocal gift, of a Pennsylvania intestate share of the residue to his widow. This construction coincides with the unanimous opinion of the six judges of the Orphans' Court of Philadelphia County. Had this view been adopted, all further considerations would have been moot.
The majority reject this construction. They decide an ambiguity exists in the language, which enables them to declare testator's presumed intent.
Before examining the assigned reasons for the existence of an ambiguity, it should be borne in mind that, after all, it isonly an ambiguity which is asserted. The codicil does not, in terms, disinherit the widow. Testator by his codicil substituted the law of Pennsylvania for that of Switzerland. By his will testator passed to his widow a statutory share underthe Swiss law. To take away from the widow her commensurate share, as measured by the substituted Pennsylvania Intestate Act, requires more than a supposed ambiguity. It cannot be done by inference or surmise. Plainly expressed, unequivocal terms are required. The correct statement of the law, which is applicable by analogy, is found in the majority's opinion: "The rule is that a testator may by words, standing alone, give an absolute estate and then, by subsequent words, may cut down that absolute estate, but such a reduction in quantum may bemade only by words clearly and unambiguously requiring thatresult" (italics mine).
As I view the majority's construction, they havecreated an ambiguity where none exists, and have then attributed to testator a supposed intent in actual hostility *Page 399 
with his plainly expressed intent. See: Bruckman's Estate,195 Pa. 363, 370, 45 A. 1078. When testator said "The law of my country of origin will alone . . . be applicable to my succession" and "my wife shall receive the compulsory portion
as provided by law in proportion as the successional law of my country prescribes", it is difficult for me to comprehend how the testator's dispositive intent in its relation to a natural and primary object of his bounty can possibly be misunderstood.
In an effort to demonstrate the existence of an ambiguity, the majority minutely dissect the testamentary words and phrases, compare translations, and even parse French verbs. They have discussed the meaning of "dispositive portions" under the Swiss Civil Code. No one disputes the accuracy of what has been thus written. But all of these considerations, taken singly or collectively, do not change to the slightest degree testator's express and unequivocal words that his widow"shall receive the compulsory portion as provided by law inproportion as the successional law of my country prescribes."
An attempt is made to create an ambiguity because of the use of the words "compulsory portion". There appears to be but slight difference between the Pennsylvania and Swiss statutes. The Pennsylvania Intestate Act prescribes the measure of the intestate shares. These are obligatory and may not be increased or diminished. Under the Wills Act, a surviving spouse may elect to take her intestate share in lieu of the share provided for her by the will. In Switzerland, however, the statutory share passes to the widow regardless of testacy or intestacy. It seems most clear that this testator realized that under Pennsylvania law his widow could always demand her intestate rights and therefore regarded such share as "compulsory". Regarding the will as a whole, any distinction in terms appears most narrow. It certainly does not support the assertion of ambiguity. *Page 400 
I am unable to comprehend the involved reasoning of the majority, whereby the testamentary words are construed toimply testator's intent to give his wife nothing and at the same time to indicate his supposed knowledge that his widow could elect to take against the will. There is nothing in these writings which even remotely suggests such an idea. The majority seat themselves in testator's mythical "arm chair" to seek out the surrounding facts and circumstances under which the writings were executed as an aid to their interpretation. After considering the extent of testator's estate, his family, the wills of his grandfather and mother, taxes, income and many other matters, there is attributed to this sick, aged testator "pinched with the messengers of death", supposed intent relating to matters which, I am positive, from their very statement, testator never considered, or of which he was even capable of remotely comprehending. Indeed, concerning testator's supposed knowledge of the tax situation, contrary to what appears in the opinion, counsel for the next of kin frankly concedes in his supplemental brief ". . . it would beunreasonable to assume that [testator] had in mind thecorrect solution of all these difficult tax problems."
Having decided that testator disinherited his widow and indicated that he was aware that his widow could elect to take against the will, the majority reach a conclusion which disinherits the widow, but prevents her from electing to takeagainst the will. They approve the action of the majority of the common pleas court in refusing the guardian of the widow the right to make such election. To my mind the action of the common pleas court was a flagrant abuse of judicial discretion. The law has long since emerged from the ancient conception that a married woman was a chattel and could be dismissed by the formality of handing her a slipper. The marriage relation vests in the wife a statutory interest in her husband's real and personal property. Her property rights, once acquired, have always been protected *Page 401 
and defended by the courts. In early times a widow even possessed the "right of quarantine", a right secured to her by Magna Charta, Cap. 7, which permitted her to tarry in the chief house of her husband for forty days until her dower rights were assigned to her Co. Litt. 32b, 34b. A mentally competent widow may freely elect to take against her deceased spouse's will. It is a personal decision, not subject to judicial supervision. But widows frequently acquiesce in the terms of their husband's wills, even though they could have received larger portions under the intestate laws. It is this underlying consideration which is the basis of the requirement that a legal representative of a mentally incompetent widow must secure the court's permission to elect in her behalf. I agree with the majority and the cases they cite in support of this principle. It is well stated by Judge HUNTER in his Pennsylvania Orphans' Court Commonplace Book, Vol. 1, page 354: "The right of a committee in lunacy to take against a will is not absolute but is within the sound discretion of the court having control of the lunatic's estate; the leaning of the law is in favor of the will, particularly where a taking against it would divert the estate of the deceased from his own blood; where the individual estate of the lunatic and that bequeathed to her are ample for her needs, leave to elect to take against the will will be denied."
It is to be observed that this statement couples with the sufficiency of the individual estate of the wife the requirement: "and that bequeathed to her". In every case cited by the majority the testator had, by his will, made adequateprovision for his widow in a measure almost equivalent to her statutory intestate share. In none of the cases was the widow disinherited. But in no reported case which I have discovered, has this principle been applied to allow a widow to be disinherited because she possessed an individual estate of her own, was old, insane and therefore would not be able to enjoy it. Such considerations are, to my mind, wholly unsound and untenable. *Page 402 
An illustration of the application of this principle may be shown in the facts of this case. Suppose this Court had construed the will to pass 375,000 francs to legatees and an intestate share in the residue to the incompetent widow. A valid election to take against the will would entitle the widow to receive such interest as she would have taken had her husband died intestate. Thus, she would take a full one-half. The 375,000 francs legacies would then be payable out of the other intestate share. See cases cited in Judge HUNTER'S Commonplace Book, supra, Vol. 1, section 12, page 355, et seq. It is highly probable that with an estate of this size, where testator by his will had amply provided for his wife, the court would refuse permission to the guardian of the incompetent widow to elect to take against the will, for the sole purpose of increasing the widow's estate to the extent of one-half of the amount of the legacies, a gain in dollars, of even as much as $45,000.
In the facts of this case, I most emphatically do not agree that it is for the "welfare of the widow, the main object of .. . consideration", that she should be denied her intestate share. The assigned reasons for the exercise of the discretion by the common pleas court denying the guardian the right to elect are in two classes: (1) what the widow will receive from the testator's grandfather's will in case she is disinherited, and (2) what it will cost her in taxes, if she rejects the will (as interpreted) and takes her intestate share.
It is not at all clear to me precisely how many American dollars this widow will receive from the grandfather's trust if it is held, as the majority do, that testator did not "provide" for his widow. It is true that the stipulation states that the widow, in such event, is to receive "one-half the income" which the testator enjoyed in his lifetime, said to be $60,000 per annum. This, of course, would be $30,000. But it is also stated that there will be a probable federal estate tax of $940,300 payable. Counsel for the widow contends that such federal *Page 403 
tax will considerably reduce that income, which is denied by the counsel for the next of kin. In any event, what, if anything, the widow will receive is a matter of serious question.
It was argued with great earnestness by counsel for the brothers that if the widow received her intestate share she would be required to pay federal estate taxes which would consume all her income for the next few years and as the vested remainder would not fall in until 21 years after the decease of a named living person, she would be without income from her husband's estate for such period and hence, probably for the remainder of her life. Counsel for the widow argues to the contrary. Elaborate briefs have been submitted, with highly technical tax calculations. It is apparent that the federal tax question is subject to a wide divergence of opinions. I do not think this Court should essay to pass upon such federal tax matters. Realizing the extremely complicated state of the tax law and tax regulations, I would prefer to allow the responsibility of deciding what was best for the widow to rest with her capable representatives and not be influenced by the arguments of the next of kin who will receive the whole estate to her exclusion.
After much reflection I have formed the opinion that what my learned brothers are really attempting is areformation of a will rather than its construction. They have been persuaded that it is desirable to keep this large fortune within the confines of the United States, where it was created, and in the blood of the founder of the fortune. They brush away the rights of the widow because she is seventy-six years of age, insane, and with a life expectancy, at best, of few years; because her wants, relatively small, are sufficiently supplied by her own estate and by her husband's relatives; and because her income might be augmented, in an uncertain amount, if her husband disinherits her. If such reformation can be accomplished, the estate is preserved in America and *Page 404 
little harm, the majority consider, is done to the widow. They have accordingly constructed a Procrustean bed out of sound and seasoned legal principles. This is wholly improper. In a will construction the sole inquiry should be to ascertain the true intent of the testator and to enforce the disposition unless unlawful. The testamentary disposition need not coincide with the construing judge's idea of equity and propriety.
This will should not be reformed. The plain and unambiguous gift of an intestate share to the widow should be upheld. To tear down plain, testamentary words and in their stead to erect a top-heavy structure of supposed intention, and to refuse permission to the widow to receive her statutory share, is contrary to every established principle of will construction.
I would affirm the definitive decree and declaratory judgment of the orphans' court, and dismiss the order of the common pleas as moot.
Mr. Justice DREW and Mr. Justice JONES concur in this opinion.